960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ARTHUR FORMAN ENTERPRISES, INC., Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.ARTHUR FORMAN ENTERPRISES, INC., Plaintiff-Appellee,v.The UNITED STATES, Defendant,andAffiliated Textile, Inc., Defendant-Appellant.
Nos. 91-5109, 91-5117.
United States Court of Appeals, Federal Circuit.
Sept. 4, 1991.

22 Cl.Ct. 816.
VACATED AND REMANDED.

ON MOTION
ORDER

1
Upon consideration of the joint motion of the parties to vacate the Claims Court judgment and remand with instructions to dismiss the complaint with prejudice, based on settlement,

IT IS ORDERED THAT:

2
(1) The judgment of the Claims Court,  Arthur Forman Enterprises, Inc. v. United States, 22 Cl.Ct. 816 (1991) vacated.


3
(2) The case is remanded to the Claims Court with instruct to dismiss the complaint with prejudice.


4
(3) Each party shall bear its own costs.